Title: Benjamin Waterhouse to Thomas Jefferson, 1 September 1815
From: Waterhouse, Benjamin
To: Jefferson, Thomas


          
            Dear Sir,
            Cambridge 1st Sepr 1815.
          
          I cannot allow to pass this fair opportunity, by General & Mrs Dearborn, without sending, you some memorial of my gratitude & respect—
          I have enclosed you two 4th of July Orations; one delivered in the District of Maine, to a people ripe for a seperation; and the other at Lexington, by a son in law of the late Vice President. They will shew you the sentiments and doctrines that are now maintained by a great portion of the yeomanry of Massachusetts. I have also enclosed a copy of Cobbett’s Address to the Clergy of Massachusetts, with a prefatory Epistle by “Jonathan.” Five thousand copies have been sold, in a State where Caleb Strong & William Phillips is Govr & Lieut Govr they being two rigid Calvinists of the deepest blue-dye. Having ceased to preach rebellion, & to utter treasonable doctrines in prayer, our restless Levites are now at open & bitter war among themselves, on account of the old, & tedious subject of the unity, trinity & atonement! The combatants are, however, all federalists. The Essex-Junto are the revivers & patrons of the imputed heresy of Unitarianism; but it unluckily happens that their two political champions, Strong & Phillips are two of the most rigid calvinists in New England. When such a mixture is in high fermentation, we wicked Unitarian Republicans are waiting, with a sort of mischievous curiosity to see what the tertium quid will be. Both parties have diffused the Bible untill it has become as common as an Almanack; & are now quarreling about its meaning. Cambridge college is the grand fortress, or strong hold of federalism & Unitarianism, and the Boston clergy are fighting under the motto of “common sense,” and “the Age of Reason,” without daring to acknowledge it; while the Calvinists are absolutely contending, tooth & nail, for the leading doctrines of the church of Rome; which they have cursed ever since I can remember! While the priesthood are sharpely engaged in this unwise controversy, the common people are reading with avidity & relish William Cobbett’s address to the “Cossack” clergy.
          The Junto, or Faction have enlisted nearly every able & active young man of the three learned professions, in their service. They, like the Jesuits, fix upon all our brilliant young men, especially if they are poor, & mark them for their own. We have an almost incredible number of literary, religious, municipal, economical & political societies, associations, or clubs, which are filled by these young Jesuits. It is in this consists their great influence. Draw out the militia, & we shall find two thirds of them Republicans. It is among the servile men of education that federalism utters its insolent voice. Their union is now threatened by an attack of the Calvinists, who have come suddenly upon them, with fire & brimstone. In this terrific contest, Morse the geographer leads the Orthodox troops of Massts & Prest  Dwight those of Connecticut while Rhode Island & Vermont are, literally speaking, neuter.
          The faction have a numerous body of intriguers, writers, spies, & preachers throughout New England. In this rebellious corps I might have carried a pair of colours; but honor & conscience forbade it, and I threw myself into the lean & pinched up ranks of Republicans, and when very hard pressed by the college, & professional rivals, & their mercenaries, I retreated behind the press; from whence I have kept up a pretty constant fire, & sometimes made cartridges for other posts. My venerable friend Adams early warned me of the danger of this procedure. “They will not, said he, hesitate to destroy, if they can, both you & your family.”—But I felt the impulse operating like an irresistable instinct, so that, for more than seven years past, I have poured an incessant stream of republicanism on the wheels of government, through the medium of the press, while all about me were trying to impede them. Numerous as the federal writers have been, they were kept at bay; & their Hartford Convention has been made the laughing stock of the publick. Boston is already half ruined. Emigration is fast drawing off her best spirits. Those who can distinguish between business & bustle say, that she is rapidly on the decline. In the midst of all this, their clergy are quarreling, their merchants discontented, their famous college trembling, their rich men uneasy, and the faction itself heartless & headless; & so it is with the republicans. George Cabot cannot supply the place of Theophilus Parsons in the one, nor Samuel Dexter suit exactly with the other. We want a man of General Dearborn’s system &  energy for Governor.
          Were I 20 years younger, I might be tempted to lead my children into a region more congenial to their education.—I have long wished to go a votary make a pilgrimage to Monticello; but must, I believe, relinquish it, or depute one of my sons to go a votary in my stead.With a high degree of respect, I remain
          
            your obliged humbl servt
            Benjn Waterhouse
          
        